1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6   IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 VIRGINIA ANN LEHMAN,

 8          Petitioner-Appellee,

 9 v.                                                                           NO. 30,605

10 KELLY SCOTT LEHMAN,

11          Respondent-Appellant,

12 In the Matter of the ESTATE
13 OF THEODORE H. LEHMAN,
14 deceased.


15 APPEAL FROM THE DISTRICT COURT OF VALENCIA COUNTY
16 William A. Sanchez, District Judge


17 Norman McDonald, PA
18 Norman McDonald
19 Belen, NM

20 for Appellee

21 Kelly Scott Lehman
22 Albuquerque, NM

23 Pro Se Appellant
1                            MEMORANDUM OPINION

2 KENNEDY, Judge.

3        Summary dismissal was proposed for the reasons stated in the notice of

4 proposed summary disposition. No memorandum opposing summary dismissal has

5 been filed, and the time for doing so has expired.

6        DISMISSED.

7        IT IS SO ORDERED.



8                                               _______________________________
9                                               RODERICK T. KENNEDY, Judge


10 WE CONCUR:



11 ___________________________
12 JAMES J. WECHSLER, Judge



13 ___________________________
14 MICHAEL E. VIGIL, Judge




                                            2